On January 17, 1990 the Defendant had his sentence for Attempted Aggravated Assault revoked. He received eight (8) years, dangerous designation, and ineligible for parole until defendant presents a plan to the Parole Board for alcohol treatment upon release from Montana State Prison; plus 108 days credit for time served.
On March 9, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dirk Beccari, Attorney at Law from Missoula. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified by changing the dangerous designation to non-dangerous offender. The remaining portion of the sentence shall remain the same.
The reasons for the modification are the case of State v. Beecham, 616 P.2d 337, and the Sentence Review Division’s belief that the change in designation from non-dangerous to dangerous after the date of the offense would amount to an ex post facto application of the law to the detriment of the defendant.